3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the size of the text and the image quality of the drawings renders them illegible. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign “820” mentioned in the description of “Figure 8C.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character “714” not mentioned in the description of “Figure 7.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 2, 4, 7, 13, and 14 are objected to because of the following informalities:  
Claims 1, 2, 7, 13, and 14 use the phrase, “the each time frame.” It is suggested this be rewritten to say either, “each time frame” or, “the time frame.”
Claim 4 uses the phrase, “is done annotated manually.” It is suggested this be rewritten to say either, “is done manually” or, “is annotated manually.”
Claim 14 uses the phrase, “acquired from echocardiogram device.” It is suggested this be rewritten to say, “acquired from the echocardiogram device.”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
Claims 1-4 and 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method of predicting left ventricular ejection fraction by identifying two-halves left ventricle segmentation, estimating a left ventricular volume or area, detecting end-diastolic states and end-systolic states by comparing the left ventricular volumes or area, and predicting a left ventricular ejection fraction based on said end-systolic states and end- diastolic states. 
The limitations of predicting left ventricular ejection fraction by identifying two-halves left ventricle segmentation, estimating a left ventricular volume or area, detecting end-diastolic states and end-systolic states by comparing the left ventricular volumes or area, and predicting a left ventricular ejection fraction based on said end-systolic states and end- diastolic states (see claim 1), are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by software executed on a computer,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by software executed on a computer” language, the limitation of “predicting” in this context encompasses the user envisaging the left ventricular ejection fraction from two-halves left ventricle segmentation data. Similarly, but for the “by software executed on a computer” language, the limitation of “estimating” in this context encompasses the user manually calculating left ventricular volume or area based on echocardiogram data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, these claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using software executed on a computer to perform prediction of the left ventricular ejection fraction. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, although the claims merely mention the echocardiogram data, no actual apparatus is being positively recited where data is somehow being obtained (i.e. this data could be gathered in the form of binary codes or printed on a paper). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Although a computer is mentioned, it is merely highly generalized and commonly used. Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the predicting, estimating, and detecting  steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. These claims are not patent eligible. 
Regarding the depending claims 2-4 and 6-10, they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the depending claims 2-4 and 6-10 are also found not patent eligible. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waechter-Stehle (US 10,729,406 B2).
Regarding claim 1, Waechter-Stehle discloses a method of predicting left ventricular ejection fraction (See Waechter-Stehle: Claim 19 (providing for a, "processor is ... configured to … generate an ejection fraction estimation"); Col. 8, Lines 5-6 (stating that, "the present invention can be used to measure parameters such as ... ejection fraction") and Col. 1, Lines 49-53 (clarifying that, "[e]jection fraction can be estimated by well-established methods such as an automated Simpson's algorithm (rule of disks), to measure the fraction of the chamber volume ejected with each contraction of the heart")) by processing echocardiogram data performed by software executed on a computer (See Waechter-Stehle: Col. 3, Lines 1-3 (providing that, "ultrasonic transducers in the array … transmit ultrasonic energy and receive echoes returned in response to this transmission"), Col. 3, Lines 49-51 (clarifying that, "echo signals from tissue are coupled ... to a ... processor"), and Col. 4, Lines 24-26 (clarifying that, "images are also coupled to a QLAB processor ... where the images are analyzed to automatically delineate borders of the heart")), the method comprising: 
inputting echocardiogram data from an imaging device (See Waechter-Stehle: Col. 3, Lines 1-3 (providing that, "ultrasonic transducers in the array … transmit ultrasonic energy and receive echoes returned in response to this transmission") and Col. 3, Lines 7-11 (stating that the, "times at which the transducer array is activated to transmit signals may be synchronized to ... a bodily function such as the heart cycle, for which ... a heart cycle waveform is provided by an ECG device")); identifying two-halves left ventricle segmentation based on the echocardiogram data for each time frame (See Waechter-Stehle: Col. 4, Lines 42-44 (providing that the, "cardiac image is forwarded to an automatic border detection (ABD) processor … [and the] ABD processor may be ... fully automatic"), Col. 5, Lines 49-53 (stating that, "the ABD processor may delineate the border of the LV [Left Ventricle] fully automatically... an image processor can be configured to find the mitral valve corners and apex"), Col. 5, Lines 16-24 (clarifying that the, "template which best fits the ... landmarks identified ... is selected by the ABD processor ... and distorted to fit the ... landmarks ... [and in] FIG. 5a a black line which bisects the left ventricle ... [based upon the designated] apex"), and Col. 4, Lines 13-18 (providing that the, "three dimensional image signals from the 3D image memory ... are coupled to a Cineloop® memory ... which stores image data for each of a large number of ultrasonic images. The image data are preferably stored in the Cineloop memory ... in sets, with each set of image data corresponding to an image obtained at a respective time"); Fig. 5a (showing a two-halves left ventricle segmentation based on the echocardiogram data for a time frame. Provided below)); 
estimating a left ventricular volume or area from the two-halves left ventricle segmentations for the each time frame (See Waechter-Stehle: Col. 8, Lines 8-14 (providing that between two borders, "of simultaneously acquired biplane images of the LV are shown on a base ... which represents the mitral valve plane ... [and the] volume within the two borders ... is mathematically divided into spaced planes") and Col. 8, Lines 24-26 (clarifying that the, "volume of the disks defined by the planes ... and the ellipses can be calculated ... to estimate the volume of the LV")); detecting end-diastolic states and end-systolic states by comparing the left ventricular volumes or area of the each time frames (See Waechter-Stehle: Claim 19 (stating that a, "processor is ... configured to determine a first volume … at end systole … [and] determine a second volume … at end diastole"); Col. 8, Line 35-39 (stating that, "a volume computed … [when] an end systole phase image is subtracted from a volume calculated for an end diastole image and divided by the same, the result is an ejection fraction estimation")); and predicting a left ventricular ejection fraction based on said end-systolic states and end- diastolic states (See Waechter-Stehle: Col. 8, Line 35-39 (stating that, "a volume computed … [when] an end systole phase image is subtracted from a volume calculated for an end diastole image and divided by the same, the result is an ejection fraction estimation")).

    PNG
    media_image1.png
    755
    622
    media_image1.png
    Greyscale

Figure 5a of Waechter-Stehle
Regarding claim 2, Waechter-Stehle discloses the method according to claim 1 (See above discussion), wherein estimating the left ventricular volume from the two-halves left ventricle segmentations (See Waechter-Stehle: Col. 8, Lines 8-14 (providing that between two borders, "of simultaneously acquired biplane images of the LV are shown on a base ... which represents the mitral valve plane ... [and the] volume within the two borders ... is mathematically divided into spaced planes") and Col. 8, Lines 24-26 (clarifying that the, "volume of the disks defined by the planes ... and the ellipses can be calculated ... to estimate the volume of the LV")) comprises: estimating a longitudinal line from the two-halves left ventricle segmentations for the each time frame (See Waechter-Stehle: Col. 5, Lines 49-53 (stating that, "the ABD processor may delineate the border of the LV [Left Ventricle] fully automatically... an image processor can be configured to find the mitral valve corners and apex") and Col. 5, Lines 16-24 (clarifying that the, "template which best fits the ... landmarks identified ... is selected by the ABD processor ... and distorted to fit the ... landmarks ... [and in] FIG. 5a a black line which bisects the left ventricle ... [based upon the designated] apex"); Fig. 5a (showing a two-halves left ventricle segmentation based on the echocardiogram data for a time frame. Provided above)).
Regarding claim 3, Waechter-Stehle discloses the method of according to claim 2 (See above discussion), wherein the longitudinal line can be estimated by connecting a top point and bottom point of a boundary created by a left half ventricle mask and a right half left ventricle mask (See Waechter-Stehle: Col. 5, Lines 49-53 (stating that, "the ABD processor may delineate the border of the LV [Left Ventricle] fully automatically... an image processor can be configured to find the mitral valve corners and apex") and Col. 5, Lines 16-24 (clarifying that the, "template which best fits the ... landmarks identified ... is selected by the ABD processor ... and distorted to fit the ... landmarks ... [and in] FIG. 5a a black line which bisects the left ventricle ... [based upon the designated] apex"); Fig. 5a (showing a two-halves left ventricle segmentation based on the echocardiogram data for a time frame. Provided above)).
Regarding claim 4, Waechter-Stehle discloses the method according to claim 1 (See above discussion), wherein the detection of the end-diastolic states and the end-systolic states is done annotated manually (See Waechter-Stehle: Col. 4, Lines 44-46 (clarifying that the, "ABD processor may be ... a semi-automatic (user-assisted) image processor which delineates a border of a chamber in a heart image") and Col. 6, Lines 42-44 (describing that, "FIG. 7 shows two ultrasound images, one ...outlined at end diastole (FIG. 7a), and the second ... traced at end systole (FIG. 7b)")).
Regarding claim 6, Waechter-Stehle discloses the method according to claim 1 (See above discussion), wherein the input echocardiogram data is real-time (See Waechter-Stehle: Col. 3, Lines 7-14 (stating that the, "times at which the transducer array is activated to transmit signals may be synchronized to ... a bodily function such as the heart cycle, for which ... a heart cycle waveform is provided by an ECG device … [and when] the heartbeat is at the desired phase of its cycle ... the probe is commanded to acquire an ultrasonic image")).
Regarding claim 7, Waechter-Stehle discloses the method according to claim 1 (See above discussion), wherein the left ventricular volume is estimated for the each time frame within a short period of time (See Waechter-Stehle: Col. 8, Lines 8-14 (providing that between two borders, "of simultaneously acquired biplane images of the LV are shown on a base ... which represents the mitral valve plane ... [and the] volume within the two borders ... is mathematically divided into spaced planes"), Col. 8, Lines 24-26 (clarifying that the, "volume of the disks defined by the planes ... and the ellipses can be calculated ... to estimate the volume of the LV"), and Col. 8, Line 35-39 (stating that, "a volume computed … [when] an end systole phase image is subtracted from a volume calculated for an end diastole image and divided by the same, the result is an ejection fraction estimation")).
Regarding claim 9, Waechter-Stehle discloses the method of according to claim 1 (See above discussion), further comprising detection of a cardiac anomaly (See Waechter-Stehle: Col. 6, Lines 16-19 (clarifying that the model is, "adapted to the organ boundaries shown in the cardiac image, thereby defining the... the interface between the trabeculated myocardium and the compacted myocardium")).
Regarding claim 10, Waechter-Stehle discloses the method according to claim 1 (See above discussion), wherein the left ventricular ejection fraction is predicted by the estimated volume of end-diastolic and end-systolic states (See Waechter-Stehle: Col. 8, Line 35-39 (stating that, "a volume computed … [when] an end systole phase image is subtracted from a volume calculated for an end diastole image and divided by the same, the result is an ejection fraction estimation")).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Waechter-Stehle in view of Shao (US 2021/0407095 A1).
Regarding claim 5, Waechter-Stehle discloses the method according to claim 1 (See above discussion), and therefore substantially what is described by claim 5.
However, Shao fails to disclose wherein the detection of the end-diastolic states and end-systolic states is done automatically by a moving window approach.
Nevertheless, Shao teaches wherein the detection of the end-diastolic states and end-systolic states is done automatically by a moving window approach (See Shao: Para. [0008] (providing for, "processing the cardiac ultrasound video by using a systole and diastole recognition model corresponding to the section type to obtain the cardiac cycle corresponding to the cardiac ultrasound video"), Para. [0011] (stating that, "cardiac parameters include at least one of ejection fraction, end-diastolic volume, [and] end-systolic volume"), and Paras. [0060]-[0062] (clarifying that, "the step of determining the cardiac parameters corresponding to the cardiac ultrasound video ... comprises ... performing sliding window processing on the cardiac ultrasound video")).
The teachings of Waechter-Stehle and the teachings of Shao are considered to be analogous to the claimed invention because they are in the same field of systems and methods of estimating cardiac function and providing cardiac diagnoses using echocardiogram interpretation. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Waechter-Stehle with the teachings of Shao to provide for what is described in claim 5. This is because Shao Paragraph [0012] provides the motivation that, "by processing the cardiac ultrasound video with the model, the accuracy of segmentation of each cardiac chamber in each frame of image of the cardiac ultrasound video is improved, and thus the accuracy of calculation of the cardiac parameters can be improved."
Regarding claim 8, Waechter-Stehle discloses the method according to claim 7 (See above discussion), and therefore substantially what is described by claim 8.
However, Waechter-Stehle fails to disclose wherein the short period of time is a quarter of a heart cycle.
Nevertheless, Shao teaches wherein the short period of time is a quarter of a heart cycle (See Shao: Para. [0241] (stating that the, "cardiac cycle represents the time of the periodic action of the heart, and the length and step size of the sliding windows can be determined according to the actual situation. For example, the length of the sliding window may be 90% of the cardiac cycle and the step size may be 50% of the cardiac cycle"); Please note that for the purposes of this examination while Shao only specifically discloses a “step size of 50% of the cardiac cycle,” it would have nevertheless been obvious a person having ordinary skill in the art to have modified the teachings of Shao to provide wherein the short period of time is a quarter of a heart cycle. This is true because Shao provides the known technique of using a step size smaller than an entire cardiac cycle and a person having ordinary skill in the art would have appreciated that using a smaller step size would provide more precise data. Using a step sized time period of one quarter of a heart cycle would improve the technique used by Shao in this same way. Finally, Shao clearly permits various step sizes in its disclosure given its use of the word “may” in proposing the step size of “50% of the cardiac cycle.”)
The teachings of Waechter-Stehle and the teachings of Shao are considered to be analogous to the claimed invention because they are in the same field of systems and methods of estimating cardiac function and providing cardiac diagnoses using echocardiogram interpretation. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Waechter-Stehle with the teachings of Shao to provide for what is described in claim 8. This is because Shao Paragraph [0012] provides the motivation that, "by processing the cardiac ultrasound video with the model, the accuracy of segmentation of each cardiac chamber in each frame of image of the cardiac ultrasound video is improved, and thus the accuracy of calculation of the cardiac parameters can be improved."
Regarding claim 11, Waechter-Stehle discloses the method according to claim 1 (See above discussion), and therefore substantially what is described by claim 11.
However, Waechter-Stehle fails to disclose wherein the left ventricular ejection fraction is predicted by a deep learning model using end-diastolic and end-systolic images.
Nevertheless, Shao teaches wherein the left ventricular ejection fraction is predicted by a deep learning model using end-diastolic and end-systolic images (See Shao: Para. [0198] (stating that, "the cardiac ultrasound video is classified by using a section type recognition model to determine a section type of the cardiac ultrasound video"), Para. [0100] (clarifying that the, "section type recognition model can be constructed based on a neural network model"), Paras. [0215]-[0216] (providing that the ejection fraction, "can be calculated by the following formula … [including] wherein Pix(ED) is … corresponding to the target cardiac chamber in the sixth image frame, and Pix(ES) is the number of pixels corresponding to the target cardiac chamber in the fifth image frame"), and Para. [0207] (clarifying that the, "fifth image frame ... [corresponds] to the end systole and a sixth image frame ... [corresponds] to the end diastole")).
The teachings of Waechter-Stehle and the teachings of Shao are considered to be analogous to the claimed invention because they are in the same field of systems and methods of estimating cardiac function and providing cardiac diagnoses using echocardiogram interpretation. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Waechter-Stehle with the teachings of Shao to provide for what is described in claim 11. This is because Shao Paragraph [0012] provides the motivation that, "by processing the cardiac ultrasound video with the model, the accuracy of segmentation of each cardiac chamber in each frame of image of the cardiac ultrasound video is improved, and thus the accuracy of calculation of the cardiac parameters can be improved."
Regarding claim 12, Waechter-Stehle in view of Shao teaches the method according to claim 5 (See above discussion), wherein a sensitivity of the moving window is determined by a frame rate of the echocardiogram data (See Shao: Para. [0243] (describing that the, "ultrasonic equipment performs sliding window processing on the cardiac ultrasound video ... For example, if the captured video lasts for 4 seconds and the frame rate is 32 frames/second, then the video includes 128 frames of images")).
The teachings of Waechter-Stehle and the teachings of Shao are considered to be analogous to the claimed invention because they are in the same field of systems and methods of estimating cardiac function and providing cardiac diagnoses using echocardiogram interpretation. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Waechter-Stehle with the teachings of Shao to provide for what is described in claim 12. This is because Shao Paragraph [0012] provides the motivation that, "by processing the cardiac ultrasound video with the model, the accuracy of segmentation of each cardiac chamber in each frame of image of the cardiac ultrasound video is improved, and thus the accuracy of calculation of the cardiac parameters can be improved."
Regarding claim 13, Waechter-Stehle discloses a method of predicting left ventricular ejection fraction (See Waechter-Stehle: Claim 19 (providing for a, "processor is ... configured to … generate an ejection fraction estimation"); Col. 8, Lines 5-6 (stating that, "the present invention can be used to measure parameters such as ... ejection fraction") and Col. 1, Lines 49-53 (clarifying that, "[e]jection fraction can be estimated by well-established methods such as an automated Simpson's algorithm (rule of disks), to measure the fraction of the chamber volume ejected with each contraction of the heart")) by processing echocardiogram data performed by software executed on a computer system (See Waechter-Stehle: Col. 3, Lines 1-3 (providing that, "ultrasonic transducers in the array … transmit ultrasonic energy and receive echoes returned in response to this transmission"), Col. 3, Lines 49-51 (clarifying that, "echo signals from tissue are coupled ... to a ... processor"), and Col. 4, Lines 24-26 (clarifying that, "images are also coupled to a QLAB processor ... where the images are analyzed to automatically delineate borders of the heart")), the method comprising: 
inputting echocardiogram data from an imaging device (See Waechter-Stehle: Col. 3, Lines 1-3 (providing that, "ultrasonic transducers in the array … transmit ultrasonic energy and receive echoes returned in response to this transmission") and Col. 3, Lines 7-11 (stating that the, "times at which the transducer array is activated to transmit signals may be synchronized to ... a bodily function such as the heart cycle, for which ... a heart cycle waveform is provided by an ECG device")); identifying two-halves left ventricle segmentation based on the echocardiogram data for each time frame (See Waechter-Stehle: Col. 4, Lines 42-44 (providing that the, "cardiac image is forwarded to an automatic border detection (ABD) processor … [and the] ABD processor may be ... fully automatic"), Col. 5, Lines 49-53 (stating that, "the ABD processor may delineate the border of the LV [Left Ventricle] fully automatically... an image processor can be configured to find the mitral valve corners and apex"), Col. 5, Lines 16-24 (clarifying that the, "template which best fits the ... landmarks identified ... is selected by the ABD processor ... and distorted to fit the ... landmarks ... [and in] FIG. 5a a black line which bisects the left ventricle ... [based upon the designated] apex"), and Col. 4, Lines 13-18 (providing that the, "three dimensional image signals from the 3D image memory ... are coupled to a Cineloop® memory ... which stores image data for each of a large number of ultrasonic images. The image data are preferably stored in the Cineloop memory ... in sets, with each set of image data corresponding to an image obtained at a respective time"); Fig. 5a (showing a two-halves left ventricle segmentation based on the echocardiogram data for a time frame. Provided above)); 
estimating a left ventricular volume or area from the two-halves left ventricle segmentations for the each time frame (See Waechter-Stehle: Col. 8, Lines 8-14 (providing that between two borders, "of simultaneously acquired biplane images of the LV are shown on a base ... which represents the mitral valve plane ... [and the] volume within the two borders ... is mathematically divided into spaced planes") and Col. 8, Lines 24-26 (clarifying that the, "volume of the disks defined by the planes ... and the ellipses can be calculated ... to estimate the volume of the LV")); detecting end-diastolic states and end-systolic states by comparing the left ventricular volumes or area of the each time frames (See Waechter-Stehle: Claim 19 (stating that a, "processor is ... configured to determine a first volume … at end systole … [and] determine a second volume … at end diastole"); Col. 8, Line 35-39 (stating that, "a volume computed … [when] an end systole phase image is subtracted from a volume calculated for an end diastole image and divided by the same, the result is an ejection fraction estimation")) … and predicting a left ventricular ejection fraction based on said end-systolic states and end- diastolic states (See Waechter-Stehle: Col. 8, Line 35-39 (stating that, "a volume computed … [when] an end systole phase image is subtracted from a volume calculated for an end diastole image and divided by the same, the result is an ejection fraction estimation")), and therefore substantially what is described by claim 13.
However, Waechter-Stehle fails to disclose detecting end-diastolic states and end-systolic states by comparing the left ventricular volumes or area of the each time frames automatically with a moving window.
Nevertheless, Shao teaches detecting end-diastolic states and end-systolic states by comparing the left ventricular volumes or area of the each time frames automatically with a moving window (See Shao: Para. [0008] (providing for, "processing the cardiac ultrasound video by using a systole and diastole recognition model corresponding to the section type to obtain the cardiac cycle corresponding to the cardiac ultrasound video"), Para. [0011] (stating that, "cardiac parameters include at least one of ejection fraction, end-diastolic volume, [and] end-systolic volume"), and Paras. [0060]-[0062] (clarifying that, "the step of determining the cardiac parameters corresponding to the cardiac ultrasound video ... comprises ... performing sliding window processing on the cardiac ultrasound video")).
The teachings of Waechter-Stehle and the teachings of Shao are considered to be analogous to the claimed invention because they are in the same field of systems and methods of estimating cardiac function and providing cardiac diagnoses using echocardiogram interpretation. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Waechter-Stehle with the teachings of Shao to provide for what is described in claim 13. This is because Shao Paragraph [0012] provides the motivation that, "by processing the cardiac ultrasound video with the model, the accuracy of segmentation of each cardiac chamber in each frame of image of the cardiac ultrasound video is improved, and thus the accuracy of calculation of the cardiac parameters can be improved."
Regarding claim 14, Waechter-Stehle discloses a system for predicting left ventricular ejection fraction (See Waechter-Stehle: Claim 19 (providing for a, "processor is ... configured to … generate an ejection fraction estimation"); Col. 8, Lines 5-6 (stating that, "the present invention can be used to measure parameters such as ... ejection fraction") and Col. 1, Lines 49-53 (clarifying that, "[e]jection fraction can be estimated by well-established methods such as an automated Simpson's algorithm (rule of disks), to measure the fraction of the chamber volume ejected with each contraction of the heart"))by processing echocardiogram data performed by software executed on a computer (See Waechter-Stehle: Col. 3, Lines 1-3 (providing that, "ultrasonic transducers in the array … transmit ultrasonic energy and receive echoes returned in response to this transmission"), Col. 3, Lines 49-51 (clarifying that, "echo signals from tissue are coupled ... to a ... processor"), and Col. 4, Lines 24-26 (clarifying that, "images are also coupled to a QLAB processor ... where the images are analyzed to automatically delineate borders of the heart")), the system comprising: 
an echocardiogram device for acquiring echocardiogram images from a patient (See Waechter-Stehle: Col. 3, Lines 1-3 (providing that, "ultrasonic transducers in the array … transmit ultrasonic energy and receive echoes returned in response to this transmission") and Col. 3, Lines 7-11 (stating that the, "times at which the transducer array is activated to transmit signals may be synchronized to ... a bodily function such as the heart cycle, for which ... a heart cycle waveform is provided by an ECG device")); a computer for processing the echocardiogram images with a method for predicting the left ventricular ejection fraction (See Waechter-Stehle: Claim 19 (providing for a, "processor is ... configured to … generate an ejection fraction estimation"); Col. 8, Lines 5-6 (stating that, "the present invention can be used to measure parameters such as ... ejection fraction"), Col. 3, Lines 49-51 (clarifying that, "echo signals from tissue are coupled ... to a ... processor"), and Col. 4, Lines 24-26 (clarifying that, "images are also coupled to a QLAB processor ... where the images are analyzed to automatically delineate borders of the heart")), the method comprising: 
inputting the echocardiogram images acquired from echocardiogram device (See Waechter-Stehle: Col. 3, Lines 1-3 (providing that, "ultrasonic transducers in the array … transmit ultrasonic energy and receive echoes returned in response to this transmission") and Col. 3, Lines 7-11 (stating that the, "times at which the transducer array is activated to transmit signals may be synchronized to ... a bodily function such as the heart cycle, for which ... a heart cycle waveform is provided by an ECG device")); identifying two-halves left ventricle segmentation based on the echocardiogram images for each time frame (See Waechter-Stehle: Col. 4, Lines 42-44 (providing that the, "cardiac image is forwarded to an automatic border detection (ABD) processor … [and the] ABD processor may be ... fully automatic"), Col. 5, Lines 49-53 (stating that, "the ABD processor may delineate the border of the LV [Left Ventricle] fully automatically... an image processor can be configured to find the mitral valve corners and apex"), Col. 5, Lines 16-24 (clarifying that the, "template which best fits the ... landmarks identified ... is selected by the ABD processor ... and distorted to fit the ... landmarks ... [and in] FIG. 5a a black line which bisects the left ventricle ... [based upon the designated] apex"), and Col. 4, Lines 13-18 (providing that the, "three dimensional image signals from the 3D image memory ... are coupled to a Cineloop® memory ... which stores image data for each of a large number of ultrasonic images. The image data are preferably stored in the Cineloop memory ... in sets, with each set of image data corresponding to an image obtained at a respective time"); Fig. 5a (showing a two-halves left ventricle segmentation based on the echocardiogram data for a time frame. Provided above)); 
estimating a left ventricular volume or area from the two-halves left ventricle segmentations for the each time frame (See Waechter-Stehle: Col. 8, Lines 8-14 (providing that between two borders, "of simultaneously acquired biplane images of the LV are shown on a base ... which represents the mitral valve plane ... [and the] volume within the two borders ... is mathematically divided into spaced planes") and Col. 8, Lines 24-26 (clarifying that the, "volume of the disks defined by the planes ... and the ellipses can be calculated ... to estimate the volume of the LV")); detecting end-diastolic states and end-systolic states by comparing the left ventricular volumes or area of the each time frames (See Waechter-Stehle: Claim 19 (stating that a, "processor is ... configured to determine a first volume … at end systole … [and] determine a second volume … at end diastole"); Col. 8, Line 35-39 (stating that, "a volume computed … [when] an end systole phase image is subtracted from a volume calculated for an end diastole image and divided by the same, the result is an ejection fraction estimation")) … and predicting a left ventricular ejection fraction based on said end-systolic states and end-diastolic states (See Waechter-Stehle: Col. 8, Line 35-39 (stating that, "a volume computed … [when] an end systole phase image is subtracted from a volume calculated for an end diastole image and divided by the same, the result is an ejection fraction estimation")); and a display screen to display the echocardiogram images and a heart condition diagnosis based on the left ventricular ejection fraction of the each time frames generated by the method (See Waechter-Stehle: Col. 4, Lines 33-34 (providing that, "data and images produced by the QLAB processor are displayed on a display")), and therefore substantially what is described by claim 14.
However, Waechter-Stehle fails to disclose detecting end-diastolic states and end-systolic states by comparing the left ventricular volumes or area of the each time frames automatically with a moving window.
Nevertheless, Shao teaches detecting end-diastolic states and end-systolic states by comparing the left ventricular volumes or area of the each time frames automatically with a moving window (See Shao: Para. [0008] (providing for, "processing the cardiac ultrasound video by using a systole and diastole recognition model corresponding to the section type to obtain the cardiac cycle corresponding to the cardiac ultrasound video"), Para. [0011] (stating that, "cardiac parameters include at least one of ejection fraction, end-diastolic volume, [and] end-systolic volume"), and Paras. [0060]-[0062] (clarifying that, "the step of determining the cardiac parameters corresponding to the cardiac ultrasound video ... comprises ... performing sliding window processing on the cardiac ultrasound video")).
The teachings of Waechter-Stehle and the teachings of Shao are considered to be analogous to the claimed invention because they are in the same field of systems and methods of estimating cardiac function and providing cardiac diagnoses using echocardiogram interpretation. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Waechter-Stehle with the teachings of Shao to provide for what is described in claim 14. This is because Shao Paragraph [0012] provides the motivation that, "by processing the cardiac ultrasound video with the model, the accuracy of segmentation of each cardiac chamber in each frame of image of the cardiac ultrasound video is improved, and thus the accuracy of calculation of the cardiac parameters can be improved."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Deo (US 2021/0000449 A1) describing automated cardiac function assessment using echocardiography data in a U-Net algorithm which trains CNN models to segment echocardiographic images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793    

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793